     6:19-cv-00281-SPS Document 20 Filed in ED/OK on 03/29/21 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

DENISE ANN OWENS,                        )
                                         )
                    Plaintiff,           )
      v.                                 )      Case No. CIV-19-281-SPS
                                         )
ANDREW M. SAUL,                          )
Commissioner of the Social               )
Security Administration,                 )
                                         )
                    Defendant.           )

                               OPINION AND ORDER

      The claimant Denise Ann Owens requests judicial review of a denial of benefits by

the Commissioner of the Social Security Administration pursuant to 42 U.S.C. § 405(g).

She appeals the Commissioner’s decision and asserts that the Administrative Law Judge

(“ALJ”) erred in determining she was not disabled. For the reasons set forth below, the

decision of the Commissioner is hereby REVERSED and the case is REMANDED to the

ALJ for further proceedings.

                     Social Security Law and Standard of Review

      Disability under the Social Security Act is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment[.]” 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social Security

Act “only if h[er] physical or mental impairment or impairments are of such severity that

[s]he is not only unable to do h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of substantial gainful work which
      6:19-cv-00281-SPS Document 20 Filed in ED/OK on 03/29/21 Page 2 of 7




exists in the national economy[.]” 42 U.S.C. § 423 (d)(2)(A). Social security regulations

implement a five-step sequential process to evaluate a disability claim. See 20 C.F.R.

§§ 404.1520, 416.920. 1

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th

Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Secretary of Health & Human Services, 933 F.2d 799, 800

(10th Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality

of evidence must take into account whatever in the record fairly detracts from its weight.”


 1
   Step one requires the claimant to establish that she is not engaged in substantial gainful activity,
as defined by 20 C.F.R. §§ 404.1510, 416.910. Step two requires the claimant to establish that she
has a medically severe impairment (or combination of impairments) that significantly limits her
ability to do basic work activities. Id. §§ 404.1521, 416.921. If the claimant is engaged in
substantial gainful activity, or if her impairment is not medically severe, disability benefits are
denied. At step three, the claimant’s impairment is compared with certain impairments listed in 20
C.F.R. pt. 404, subpt. P, app. 1. If the claimant suffers from a listed impairment (or impairments
“medically equivalent” to one), she is determined to be disabled without further inquiry.
Otherwise, the evaluation proceeds to step four, where the claimant must establish that she lacks
the residual functional capacity (RFC) to return to her past relevant work. The burden then shifts
to the Commissioner to establish at step five that there is work existing in significant numbers in
the national economy that the claimant can perform, taking into account her age, education, work
experience and RFC. Disability benefits are denied if the Commissioner shows that the claimant’s
impairment does not preclude alternative work. See generally Williams v. Bowen, 844 F.2d 748,
750-51 (10th Cir. 1988).
                                                 -2-
       6:19-cv-00281-SPS Document 20 Filed in ED/OK on 03/29/21 Page 3 of 7




Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                                  Claimant’s Background

        The claimant was twenty-eight years old at the time of the most recent

administrative hearing (Tr. 512). She has a high school education and has worked as a

grocery bagger (Tr. 514, 535). The claimant alleges she has been unable to work since an

amended onset date of January 30, 2013, due to cerebral palsy, scoliosis, and chronic back

pain (Tr. 49-50, 245, 917).

                                    Procedural History

        In January 2013, the claimant applied for disability insurance benefits under Title II

of the Social Security Act, 42 U.S.C. §§ 401-434, and for supplemental security income

benefits under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-85 (Tr. 206-16).

Her applications were denied. ALJ Bernard Porter held an administrative hearing and

determined that the claimant was not disabled in a written decision dated September 15,

2014 (Tr. 550-61). The Appeals Council denied review, but this Court reversed on appeal

in Case No. CIV-16-181-KEW and remanded the case on September 19, 2017 (Tr. 573-

87).    While her January 2013 applications were pending, the claimant filed new

applications on May 19, 2016, which were denied in October 2017 (Tr. 842-51, 590). On

remand in this case, ALJ Michael Mannes also reopened the October 2017 decision,

conducted a second administrative hearing, and determined that the claimant was not

disabled in a written decision dated November 16, 2018 (Tr. 483-97). The claimant did

not file written exceptions to the Appeals Council challenging the ALJ's November 2018

                                             -3-
     6:19-cv-00281-SPS Document 20 Filed in ED/OK on 03/29/21 Page 4 of 7




decision and the Appeals Council did not assume jurisdiction, so the ALJ's November 2018

decision is the final decision of the Commissioner for purposes of this appeal. See 20

C.F.R. §§ 404.984(d), 416.1484(d).

                       Decision of the Administrative Law Judge

       The ALJ made his decision at step five of the sequential evaluation. He found that

the claimant retained the residual functional capacity (“RFC”) to perform light work as

defined in 20 C.F.R. §§ 404.1567(b), 416.967(b) with occasional climbing ramps and

stairs, balancing, stooping, kneeling, crouching, overhead reaching, and use of foot

controls, but never crawling or climbing ladders, ropes, or scaffolds (Tr. 488). The ALJ

further found the claimant must avoid unprotected heights, unprotected moving mechanical

parts, and extreme heat and cold, and must be allowed to alternate sitting and standing

every 20 to 30 minutes throughout the workday for the purpose of a brief positional change

of less than five minutes, but without leaving the work station (Tr. 488). The ALJ then

concluded that although the claimant could not return to her past relevant work, she was

nevertheless not disabled because there was work she could perform in the national

economy, i. e., office helper, mail clerk/sorter, and cashier II (Tr. 496-97).

                                           Review

       The claimant contends that the ALJ erred by failing to: (i) properly consider all of

her impairments when formulating the RFC, (ii) properly evaluate the nonmedical source

evidence, and (iii) identify jobs existing in significant numbers that she could perform in

light of the assigned RFC. The Court agrees that the ALJ erred in his analysis of the



                                             -4-
     6:19-cv-00281-SPS Document 20 Filed in ED/OK on 03/29/21 Page 5 of 7




claimant’s nonsevere mental impairments and therefore, his decision is not supported by

substantial evidence.

      The ALJ determined that the claimant had the severe impairments of degenerative

disc disease, status post L4-5 to L5-S1 fusion and L3-4 to L5-S1 revision, and cerebral

palsy, as well as the nonsevere impairments of obesity, gastroesophageal reflux disease,

and depression with anxiety (Tr. 486). The medical evidence related to the claimant’s

mental impairments reveals that her primary care provider, nurse practitioner Stephenie

Ingram, treated her for depression with anxiety from December 2013 through June 2017

(Tr. 427-34, 1115-1230, 1276-88, 1308-44). On examination, Ms. Ingram consistently

found the claimant had a normal mood and affect, normal behavior, and normal judgment

and thought content. The claimant’s depressive symptoms were generally stable, but she

did report increased symptoms in February 2015 and June 2017 (Tr. 1168-96, 1032-65).

      On October 26, 2016, state agency psychologist Mary Rolison reviewed the record

and concluded that the claimant did not have a medically determinable mental impairment

(Tr. 620-21). On February 9, 2017, state agency psychologist Laura Eckert indicated the

claimant’s mental impairments included depressive, bipolar, and related disorders as well

as anxiety and obsessive-compulsive disorders (Tr. 653-55). Dr. Eckert found the claimant

was mildly impaired in her ability to adapt and manage herself, but had no limitations in

her ability to understand, remember, or apply information, interact with others, and

concentrate, persist, or maintain pace (Tr. 654). Dr. Eckert thus found the claimant’s

mental impairments were nonsevere (Tr. 654).



                                           -5-
       6:19-cv-00281-SPS Document 20 Filed in ED/OK on 03/29/21 Page 6 of 7




        In his written opinion at step two, the ALJ found that the claimant’s depression with

anxiety was nonsevere because she had no more than mild limitation in any of the four

mental functional areas (Tr. 487-88). In support of his findings, the ALJ noted the

claimant’s mental health treatment consisted solely of routine, conservative refills of

psychotropic medication prescribed by her primary care provider; her symptoms were

noted as stable with medication; she reported improvement/resolution soon after

medication changes in response to infrequent exacerbated symptoms; and she was

consistently within normal limits on mental status examinations (Tr. 487). In discussing

the opinion evidence at step two, the ALJ gave great weight to Dr. Eckert’s opinion that

the claimant had no severe mental impairments, finding such opinion was well supported

by and consistent with the dearth of mental complaints, the claimant’s treatment, the

normal mental status examinations, and the claimant’s own statements as to her mental

functioning (Tr. 487). At step four, the ALJ discussed the claimant’s nonsevere physical

impairments, but did not mention or discuss her nonsevere mental impairments (Tr. 488-

95).

        The claimant alleges that the ALJ failed to properly evaluate her nonsevere mental

impairments and the Court agrees. The ALJ thoroughly discussed the claimant’s depression

with anxiety at step two and found it to be nonsevere, but wholly failed to consider it again

at step four in evaluating the “cumulative effect of claimant’s impairments.” Langley, 373

F.3d at 1123. The Tenth Circuit has instructed that “a conclusion that the claimant’s mental

impairments are non-severe at step two does not permit the ALJ simply to disregard those

impairments when assessing a claimant’s RFC and making conclusions at steps four and

                                             -6-
     6:19-cv-00281-SPS Document 20 Filed in ED/OK on 03/29/21 Page 7 of 7




five.” Wells v. Colvin, 727 F.3d 1061, 1068-69 (10th Cir. 2013). Since the ALJ thoroughly

discussed the claimant’s nonsevere physical impairments at step four, it seems clear that

the ALJ relied solely on his step two findings to conclude the claimant had no limitations

based on her nonsevere mental impairments. “To sum up, to the extent the ALJ relied on

his finding of non-severity as a substitute for adequate RFC analysis, the Commissioner’s

regulations demand a more thorough analysis.” Wells, 727 F.3d at 1071. This analysis

was particularly important in this case because there was no consultative mental status

examination and because the claimant attributed her depression to her physical pain.

       Because the ALJ failed to properly account for all the claimant’s impairments at

step four, the decision of the Commissioner is therefore reversed and the case remanded to

the ALJ for further analysis of all the claimant’s impairments. If such analysis results in

any changes to the claimant’s RFC, the ALJ should re-determine what work the claimant

can perform, if any, and ultimately whether she is disabled.

                                       Conclusion

       The Court hereby FINDS that correct legal standards were not applied by the ALJ,

and the Commissioner’s decision is therefore not supported by substantial evidence. The

decision of the Commissioner is accordingly REVERSED and the case is REMANDED

for further proceedings consistent herewith.

       DATED this 29th day of March, 2021.



                                   ____________________________________
                                   STEVEN P. SHREDER
                                   UNITED STATES MAGISTRATE JUDGE

                                            -7-
